Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1-24 are pending.
Information Disclosure Statement PTO-1449 
 	The Information Disclosure Statement submitted by applicant on 08-26-2019 has been considered. Please see attached PTO-1449. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 11-13, 17 and 18 of U.S. Patent No. 10,425,248. Claims 1-3, 11-13, 17 and 18 of US Patent No. 10,425,248 contains every element of claims 1-24 of the instant application and as such anticipate claims 1-20 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown below for example, in the mapping of claim 1). 
anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application
Patent No. 10,425,248
1. A system to authenticate a controller, the system comprising:
 a controller configured to communicate over the Internet, the controller comprising a user interface with at least one switch that is mounted to the controller, the at least one switch including an actuatable control, the at least one switch configured to be manually placed in a plurality of positions by applying 
a mechanical force to the actuatable control; and  a web server comprising at least one processor and memory storing an indication for each position of the plurality of positions of the at least one switch and instructions executable by the at least one computer processor, the web-server configured to interact with a web-enabled device to cause the web-enabled device to display prompts to a user, the controller unable to display the prompts to the user from the web server, the at least one computer processor configured to execute the instructions to cause the at least one computer processor to: 
(i) randomly select a position of the plurality of positions of the at least one switch; 
(ii) cause the web-enabled device to display a prompt to position the at least one switch to the randomly selected position; 


(iii) receive an indication from the controller of the position of the at least one switch; 
(iv) compare an indication of the randomly selected position stored in memory with the indication of the position from the controller; and 
(v) initiate a next action in response to the comparison associated with the randomly selected position.
1. A system to authenticate a controller, the system comprising: 
a controller configured to communicate over the Internet, the controller comprising a user interface with at least one switch that is mounted to the controller, the at least one switch including an actuatable control, the at least one switch configured to be manually placed in a plurality of positions by applying 
a mechanical force to the actuatable control; a web server comprising at least one computer processor and memory storing an indication for each position of the plurality of positions of the at least one switch; and 
a web enabled device different from the controller, the web enabled device configured to display prompts to a user from the web server, the controller unable to display the prompts to the user from the web server; 

wherein the web server is configured to randomly select a first position of the plurality of positions of the at least one switch of the controller, 
prompt the user via the web enabled device to position the at least one switch to the randomly selected position, request an indication of a present position of the at least one switch from the controller after prompting the user,                                 receive the indication of the present position of the at least one switch from the controller, 
compare an indication of the randomly selected position with the indication of the present position, and 

authenticate the controller when the indication of the randomly selected position matches the indication of the present position.


Allowable Subject matter

Claims 1-24 would be allowable if overcome the Double Patenting rejection, set forth in this office action.

	The following is an examiner’s statement of reasons for allowance: 
	The prior art Leblond et al. (US Publication No. 2016/0234186) of record discloses, Cloud-Authenticated Site Resource Management ("CASRM") devices  transforms resource-use, weather, and user settings inputs into resource management schedule and control outputs. The CASRM achieves data transformation via using a building automation management device, to receive, at a virtual cloud network controller, a data packet from a source building resource control device and to access a virtual routing table corresponding to a local virtual network associated with a control entity. The building automation management device may also determine a destination building resource control device based on the virtual routing table and at least one destination address in the data packet, and may send the data packet to the destination building resource control device. 
	The prior art Sriraghavan et al. (US Publication No. 2011/01544444) of record discloses, a method and system for authenticating using user actions in which a prompt is initiated on a display for an input to authenticate a user. The input is received as a sequence of user actions on the display. A predetermined sequence associated with the user is retrieved. The received sequence is compared with the predetermined sequence to determine a match. The user is declared to be authenticated based on the comparison. 
	The prior art Saran et al. (US Publication No. 2009/0177882) of record discloses, an authentication token  for a communication network comprising a microprocessor, a memory, a stored secret key (Ki) and a set of instructions for controlling the microprocessor into performing an authentication calculation on the basis of a received random (RAND) and on the basis of the stored secret key, characterized in that it includes a memory location dedicated for storing a counter value and it includes instructions for making the counter value evolve each time the authentication calculation is performed. 
	The prior art Tommono et al. (US Publication No. 2019/0041818) of record discloses, a communication system includes a first device including a first memory for storing first data, and a processor configured to generate second data according to the first data and store the second data in a second memory; a second device including a processor configured to transmit the second data, stored in the second memory to a first server; and a control device including a processor configured to exclusively turn on the first device and the second device. 
	The prior art Britt et al. (US Publication No. 2016/0149767) of record discloses, a platform, apparatus and method for Internet of Things Implementations. For example, one embodiment of an apparatus comprises: a communication interface for coupling a microcontroller to a network; a plurality of input elements communicatively coupled to the microcontroller to detect user input; a selection card comprising a plurality of user-selectable items displayed thereon, wherein each of the input elements are associated with at least one of the user-selectable items displayed on the card when the selection card is inserted in the slot; and wherein upon selection of a particular input element corresponding to a particular item, the microcontroller transmits an identification code for the item to a service over the network, the service identifying the item using the identification code and performing one or more operations responsive to selection of the item by the user. 
However, prior arts taken singly or in combination, fail to anticipate or render the following limitation: the controller comprising a user interface with at least one switch that is mounted to the controller, the at least one switch including an actuatable control, the at least one switch configured to be manually placed in a plurality of positions by applying a mechanical force to the actuatable control, the controller unable to display the prompts to the user from the web server, the at least one computer processor configured to execute the instructions to cause the at least one computer processor to: randomly select a position of the plurality of positions of the at least one switch; cause the web-enabled device to display a prompt to position the at least one switch to the randomly selected position;  receive an indication from the controller of the position of the at least one switch (as claimed in claims 1, 13 and 14).

Conclusion

      	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437